                 Case 1:20-cv-03677-LGS-KHP Document 267 Filed 04/06/21 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 GERALDINE MAHOOD, et al.,                                        :
                                              Plaintiffs,         :
                                                                  :              20 Civ. 3677 (LGS)
                            -against-                             :
                                                                  :                    ORDER
 NOOM INC., et al.,                                               :
                                              Defendants.         :
 ------------------------------------------------------------     X

        WHEREAS, on April 1, 2021, Defendants filed a letter requesting that the Court approve redactions of

confidential information contained in Plaintiffs’ Memorandum of Law in support of their opposition to

Defendants’ motion to dismiss. See Dkt. Nos. 245, 256.

        WHEREAS, on April 3, 2021, Plaintiffs filed a letter requesting that the Court approve redactions of

confidential information contained in Plaintiffs’ objections to Judge Parker’s discovery order at Dkt. No. 239.

Dkt. No. 263.

        WHEREAS, although “[t]he common law right of public access to judicial documents is firmly rooted in

our nation’s history,” this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal

quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision

as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). One competing consideration is an interest in protecting

confidential business information. See Standard Inv. Chartered, Inc. v. Financial Indus. Regul. Auth., Ind., 347 F.

App’x 615, 517 (2d Cir. 2009) (summary order); accord Royal Park Invs. SA/NV v. Wells Fargo Bank, N.A., No.

14 Civ. 9764, 2018 WL 739580, at *18 (S.D.N.Y. Jan. 10, 2018). It is hereby

        ORDERED that, parties’ respective applications to approve redactions are GRANTED. The unredacted

versions of Plaintiffs’ Memorandum of Law and Plaintiffs’ objections filed at Dkt. Nos. 246 and 264 will remain

sealed, and only the parties and individuals identified in the attached Appendix A of the letters at Dkt. Nos. 245

and 263 will have access. Filing the above-referenced documents in redacted form is necessary to prevent the

unauthorized dissemination of confidential business information. It is further

        ORDERED that, by April 20, 2021, Defendants shall file a response to Plaintiffs’ objections to Judge
                Case 1:20-cv-03677-LGS-KHP Document 267 Filed 04/06/21 Page 2 of 2
Parker’s discovery order not to exceed 25 double spaced pages. No reply shall be filed unless requested by the

Court.

         The parties are advised that the Court retains unfettered discretion whether or not to afford confidential

treatment to any Confidential Document or information contained in any Confidential Document submitted to the

Court in connection with any motion, application, or proceeding that may result in an order and/or decision by the

Court.

         The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 245, 256, 263.



Dated: April 6, 2021
       New York, New York
